Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
As per the instant Application having Application number 17/003,331, the examiner acknowledges the applicant's submission of the amendment dated 1/21/2022.  Claims 1, 5, 8, 12, 14 and 18 have been amended and claim 13 has been canceled. Claims 1-12, 14-21 are pending. 
The claim amendments filed on 1/21/2022 overcome the double patenting rejections over U.S. Application No. 16/573,305 in the office action mailed on 10/7/2021; therefore, the double patenting rejections have been withdrawn. 

RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Hall (US 2004/0088479) teaches “Write operations less than full block size (short block writes) are internally accumulated while being written to disk in a temporary cache location. Once written to the cache location, the disk drive signals the host that the write operation has completed. Accumulation of short block writes in the drive is transparent to the host and does not present an exposure of data loss. The accumulation of a significant number of short block write operations in the queue make it possible to perform read/modify/write operations with a greater efficiency. In operation, the drive preferably cycles between operation in the cache location and the larger data block area to achieve efficient use of the cache and efficient selection of data access operations. In one embodiment, a portion of the disk surface is formatted at a smaller block size for use by legacy software.” (Abstract).
Bearden (US 2004/0205300) teaches “The predetermined offset that may be used by the generate address operation 508 may be on a page boundary. A page has a size (for example, 64 kilobytes), or granularity, that is implementation specific. In a particular implementation, the page size may be dynamically adjusted. The predetermined offset may be an integer multiple of pages. In one implementation, the integer multiple is four. In another implementation, the integer multiple may be varied, depending on operational parameters, such as cache hit rate, host request sizes, and host workloads.” (par. 0077).


REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-12, 14-21 are considered as allowable subject matter. 
	The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 1/21/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, including the references noted above; neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “a first memory device; a second memory device coupled to the first memory device, wherein the second memory device has a lower access latency than the first memory device and is used as a cache for the first memory device; and a processing device, operatively coupled to the first and second memory devices, to perform operations comprising: tracking access statistics of segments of data stored at the second memory device, wherein the segments have a first granularity, wherein the access statistics comprise at least one of an access rate to one or more of the segments or a value indicative of multiple accesses to one or more of the segments; and responsive to the access statistics satisfying a threshold criterion, updating a segment of data stored at the second memory device from the first granularity to a second granularity, wherein the updating comprises: retrieving additional data associated with the segment of data from the first memory device; and storing the additional data at the second memory device to form a new segment comprising the additional data and the segment of data, wherein the new segment has the second granularity.”
Independent claims 8 and 14 are allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-7, 9-12 and 15-21 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



February 18, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135